Hamilton App. No. C-830676. On February 20, 2001, the appellee filed a motion to set execution date and notice of the United States Supreme Court’s denial of appellant’s petition for rehearing. Upon consideration thereof,
IT IS HEREBY ORDERED by this court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Wednesday, the 12th day of September, 2001, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.
IT IS FURTHER ORDERED by the court that the cause be remanded to the trial court for a hearing on the appellant’s “actual innocence” claim.